Citation Nr: 1540375	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of multiple inguinal hernia (IH) repairs.

2.  Entitlement to service connection for low back disorder, to include scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1962 to May 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado which-in pertinent part, denied service connection for low back/scoliosis, and residuals of bilateral inguinal hernia repairs.

In July 2015, the Veteran testified at a Board hearing via video conference.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations were not conducted in conjunction with the initial adjudication of the Veteran's claims.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); 38 C.F.R. § 3.159(c)(4) (2015).

After the hearing, the Veteran submitted an August 2015 opinion from his private physician, F.T.T., M.D., to the effect that the Veteran's IH repairs and low back pain, exacerbated by scoliosis, may well have been the result of the rigors of his active service.  The opinion is equivocal, but triggers VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine whether inguinal hernia (IH) repairs are related to a disease or injury in service.  

The examiner should opine whether there is at least a 50-percent probability that the Veteran's recurrent IH's were the result of diseases or injuries in active service, to include whether entries in the service treatment records dated in July 1964 and July 1965 were actually hernia-related symptoms that were misdiagnosed as stomach flu or other gastrointestinal disorders; or the result of heavy lifting during service.

The Veteran's reports of history and symptoms must be considered in arriving at an opinion; and, the absence of contemporaneous medical documentation, alone and without explanation, is not a sufficient basis for rejecting his reports.  

The examiner must provide reasons for the opinion that reflect consideration of the August 2015 opinion of Dr. T.

Should the examiner advise that the requested opinion cannot be provided without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the examiner to provide the needed opinion.  

2.  Provide the Veteran with a VA examination to determine whether any current back disability is the result of a disease or injury in service.

Ask the spine examiner to opine whether the Veteran has a current low back disability (a disability present at any time since 2010), including scoliosis?  If scoliosis is currently diagnosed, is it acquired or congenital?  

If it is congenital, is it a congenital defect (incapable of change) or a congenital disease (capable of aggravation).

Ask the examiner to also opine whether the notation on the April 1966 Report of Medical Examination for Separation that the right posterior chest was larger than the left is an indication of the existence of scoliosis?

For any current back disability that is not a congenital defect, the examiner should opine if there is at least a 50-percent probability that it is the result of a disease or injury in active service.

The Veteran's reports of history and symptoms must be considered in arriving at an opinion; and, the absence of contemporaneous medical documentation, alone and without explanation, is not a sufficient basis for rejecting his reports.  

The examiner must provide reasons for the opinion that reflect consideration of the August 2015 opinion of Dr. T.

Should the examiner advise that the requested opinion cannot be provided without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the examiner to provide the needed opinion.  



3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


